 


109 HR 476 IH: Family and Medical Leave Enhancement Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 476 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mrs. Maloney (for herself, Ms. DeLauro, Mr. Weiner, Mr. Van Hollen, Mr. George Miller of California, Mr. Frank of Massachusetts, Mr. McGovern, Mr. Owens, Mr. Berman, Mr. Lantos, Mr. Bishop of New York, Mr. Engel, Mr. Al Green of Texas, Mr. Baird, Mr. Towns, Mr. Crowley, Mr. McDermott, Mr. Grijalva, Ms. Jackson-Lee of Texas, Mr. Butterfield, Mr. Evans, Mr. Waxman, Mr. Sanders, Mr. Payne, and Mr. Hastings of Florida) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Family and Medical Leave Act of 1993 to allow employees to take, as additional leave, parental involvement leave to participate in or attend their children’s and grandchildren’s educational and extracurricular activities and to clarify that leave may be taken for routine family medical needs and to assist elderly relatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Family and Medical Leave Enhancement Act of 2005. 
2.Eligible employeeSection 101(2)(B)(ii) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)(B)(ii)) is amended by striking less than 50 each place it appears and inserting fewer than 25. 
3.Additional entitlement to leave for parental involvement 
(a)Leave requirementSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following new paragraph: 
 
(3)Entitlement to additional leave for parental involvement 
(A)In generalSubject to section 103(f), in addition to leave available under paragraph (1), an eligible employee shall be entitled to a total of four hours of leave during any 30-day period, and a total of 24 hours of leave during any 12-month period to participate in or attend an activity that— 
(i)is sponsored by a school or community organization; and 
(ii)relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee. 
(B)DefinitionsAs used in this paragraph: 
(i)SchoolThe term school means an elementary school or secondary school (as such terms are defined in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility licensed under State law. 
(ii)Community organizationThe term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in subparagraph (A) or (B) of section 101(12), such as a scouting or sports organization.. 
(b)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the second sentence the following new sentence: Leave under subsection (a)(3)(A) may be taken intermittently or on a reduced leave schedule.. 
(c)Substitution of paid leaveSection 102(d)(2)(A) of such Act (29 U.S.C. 2612(d)(2)(A)) is amended by inserting after subsection (a)(1) the following: or under subsection (a)(3)(A).  
(d)NoticeSection 102(e)(1) of such Act (29 U.S.C. 2612(e)(1)) is amended by adding at the end the following new sentence: In any case in which an employee requests leave under subsection (a)(3)(A), the employee shall provide the employer with not less than seven days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under such subsection.. 
(e)CertificationSection 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following new subsection: 
 
(f)Certification for parental involvement leaveAn employer may require that a request for leave under section 102(a)(3)(A) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe.. 
4.Entitlement to leave for civil servants for parental involvement 
(a)Leave requirementSection 6382(a) of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(3) 
(A)Subject to section 6383(f), in addition to leave available under paragraph (1), an employee shall be entitled to a total of four hours of leave during any 30-day period, and a total of 24 hours of leave during any 12-month period to participate in or attend an activity that— 
(i)is sponsored by a school or community organization; and 
(ii)relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee. 
(B)For the purpose of this paragraph: 
(i)The term school means an elementary school or secondary school (as such terms are defined in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility licensed under State law. 
(ii)The term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in subparagraph (A) or (B) of section 6381(6), such as a scouting or sports organization.. 
(b)ScheduleSection 6382(b)(1) of such title is amended by inserting after the second sentence the following new sentence: Leave under subsection (a)(3)(A) may be taken intermittently or on a reduced leave schedule.. 
(c)Substitution of paid leaveSection 6382(d) of such title is amended by inserting before , except the following: , or for leave provided under subsection (a)(3)(A) any of the employee’s accrued or accumulated annual leave under subchapter I for any part of the 24-hour period of such leave under such subsection. 
(d)NoticeSection 6382(e)(1) of such title is amended by adding at the end the following new sentence: In any case in which an employee requests leave under subsection (a)(3)(A), the employee shall provide the employing agency with not less than seven days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under such subsection.. 
(e)CertificationSection 6383 of such title is amended by adding at the end the following new subsection: 
 
(f)An employing agency may require that a request for leave under section 6382(a)(3)(A) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe.. 
5.Clarification of entitlement to leave 
(a)In generalSection 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) and section 6382(a)(1) of title 5, United States Code, are each amended by adding at the end the following new subparagraphs: 
 
(E)In order to meet routine family medical care needs, including transportation of a son or daughter or a grandchild for medical and dental appointments for annual checkups and vaccinations. 
(F)In order to meet the routine family medical care needs of elderly individuals who are related to the eligible employee, including visits to nursing homes and group homes.. 
(b)Schedule 
(1)Family and Medical Leave Act of 1993The first sentence of section 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(2)Title 5The first sentence of section 6382(b)(1) of such title is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(c)Substitution of paid leave 
(1)Family and Medical Leave Act of 1993Section 102(d)(2)(A) of such Act (29 U.S.C. 2612(d)(2)(A)) (as amended by section 3(c)) is further amended by striking subparagraph (A), (B), or (C) and inserting subparagraph (A), (B), (C), (E), or (F). 
(2)Title 5Section 6382(d) of such title (as amended by section 4(c)) is further amended by striking subparagraph (A), (B), (C), or (D) and inserting subparagraph (A), (B), (C), (D), (E), or (F). 
(d)Notice 
(1)Family and Medical Leave Act of 1993The first sentence of section 102(e)(1) of such Act (29 U.S.C. 2612(e)(1)) (as created by the amendment made by section 3(d)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(2)Title 5The first sentence of section 6382(e)(1) of such title (as created by the amendment made by section 4(d)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(e)Spouses employed by same employerSection 102(f)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)(1)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(f)Certification 
(1)Family and Medical Leave Act of 1993Section 103 of such Act (29 U.S.C. 2613) (as amended by section 3(e)) is further amended by adding at the end the following new subsection: 
 
(g)Certification for routine family medical care needsAn employer may require that a request for leave under subparagraph (E) or (F) of section 102(a)(1) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe.. 
(2)Title 5Section 6383 of such title (as amended by section 4(e)) is further amended by adding at the end the following new subsection: 
 
(g)An employing agency may require that a request for leave under subparagraph (E) or (F) of section 6382(a)(1) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe..  
6.Definition of grandchild 
(a)Non-civil-service employeesSection 101 of the Family and Medical Leave Act (29 U.S.C. 2611) is amended by adding at the end the following new paragraph: 
 
(14)GrandchildThe term grandchild means a son or daughter of an employee’s child.. 
(b)Civil service employeesSection 6381 of title 5, United States Code, is amended— 
(1)in paragraph (5)(B), by striking and at the end; 
(2)in paragraph (6)(B), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(7)the term grandchild means a son or daughter of an employee’s child.. 
 
